DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 06/25/2021.
Response to Arguments
 Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that Swartz does not provide an estimate of the depth of soil because Swartz discloses that readings from the sensors can be utilized to provide an estimation of the river depth based on the location of the sensor, the examiner respectfully disagrees. The examiner agrees that the Swartz teaches that the sensor readings can provide an estimation of the river depth. In addition, the examiner respectfully submits that Swartz also teaches that the signals from the newly exposed sensors and the sensors exposed to the fluid could be used to compare the degree of scour and to gain further insights into the scouring event. The examiner respectfully submits that Swartz explicitly teaches that the sensors could be buried in the sediment at different depths from the surface of the bed such that scour depth could be detected by analysing measurements from various buried sensors. Thus, one of ordinary skill in the art would have figured out that the soil height about a buried sensor is the distance between a newly exposed sensor and the buried sensor next to that newly exposed sensor. Furthermore, multiple sensors can be used in development of robust scour sensor arrays to detect riverbed levels at bridge foundations or at any other fluid and bed interface. 
Finally, the applicant emphasized that “the difference between the first signal and the second signal indicates an effective soil pressure, or stress, that is due to soil only.” It is unclear how this effective soil pressure is related to “a height of soil above the sensor assembly”. The . 
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-6, 11-12, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swartz et al. (Pub. No. US 203/0233079) (hereafter Swartz).
Regarding claim 1, Swartz teaches a device for determining a height of soil above a structure buried below a soil bed of a waterway, the device comprising: 
a sensor assembly comprising: 
a total stress pressure sensor (i.e., sensors 508) (see paragraph section [0060]) for transmitting a first signal indicating a total pressure on the total stress pressure sensor (i.e., static flow measurements can be obtained from sensors buried inside the sediment, wherein the sensors are differential pressure flow sensors) (see paragraph section [0060]); 
a pore water pressure sensor (i.e., sensors 506) (see paragraph section [0060]) located proximate to the total stress pressure sensor (i.e., dynamic flow measurements are obtained from sensors exposed to a flowing fluid, wherein the sensors are differential pressure flow sensors) (see paragraph section [0060] and at least Fig. 5), 
the pore water pressure sensor for transmitting a second signal indicating a fluid pressure on the pore water pressure sensor (i.e., sensors 506 are capable of providing dynamic readings on the fluid flow) (see paragraph section [0060]); 
a sensor module (i.e., base station 510) (see Fig. 5) in communication with the total stress pressure sensor and the pore water pressure sensor (i.e., the readings from sensors 506 and 508 could be transmitted to a base station 510 for analysis or for further transmission) (see paragraph section [0060]), 
the sensor module configured to: 
receive the first and the second signals (i.e., the readings from sensors 506 and 508 could be transmitted to a base station 510 for analysis or for further transmission) (see paragraph section [0060]); 
determine a difference between the first signal and the second signal (i.e., differentiation between static and dynamic flow measurements returned from the magnetostrictive sensing elements) (see paragraph section [0050]); 
based on the difference between the first signal and the second signal, 

transmit a third signal indicating the height of soil to an external device (i.e., the base station could be designed such that it issues warnings or alerts to the authorities about dangerous conditions via the cellular network) (see paragraph section [0060]).
Regarding claim 5, Swartz teaches that the sensor assembly further comprises a flow sensor (i.e., the automated, embedded data processing and/or decision support system could be sued to perform both the basic and high-level functions of scour, river bed, and overtopping monitoring, including flow detection) (see paragraph section [0075]), the flow sensor for transmitting an eighth signal indicating a flow of fluid through the flow sensor (i.e., the sensors also include sensors which can detect flow based on effects such as piezoelectric effect, electromechanical effect, magnetomechanical effect or the like) (see paragraph section [0027]); and wherein the sensor module is in communication with the flow sensor and is further configured to: receive the eighth signal from the flow sensor (i.e., a reader coupled to the magnetostrictive sensing element such that the reader can operably detect and/or monitor deformation or stress associated with a magnetostrictive sensing element) (see paragraph section [0028]); based on the eighth signal, determine that a fluid is flowing through the flow sensor (i.e., the magnetostrictive sensing element of the sensor is capable of reversibly deforming in a flowing fluid, wherein the deformation could be caused due to the drag associated with a flowing fluid) (see paragraph section [0028]); and transmit a ninth signal 
Regarding claim 6, Swartz teaches that the sensor module determines that fluid is flowing through the flow sensor by determining, based on the eighth signal, that the flow of fluid through the flow sensor exceeds a flow threshold (i.e., the automated monitoring system can collect data by being permanently installed, and identify scour condition that exceed a predefined threshold limit) (see paragraph section [0077]). 
Regarding claim 11, Swartz teaches that the sensor module is configured to transmit signals to the external device via a wireless transmitter (i.e., the base station could be designed such that it issues warnings or alerts to the authorities about dangerous conditions via the cellular network) (see paragraph section [0060]) or via a wired connection. 
Regarding claim 12, Swartz teaches a method for determining a height of soil above a structure buried below a soil bed of a waterway, the method comprising: 
receiving a first signal from a total stress pressure sensor coupled to the structure, the first signal indicating a total pressure measured by the total stress pressure sensor (i.e., static flow measurements can be obtained from sensors buried inside the sediment, wherein the sensors are differential pressure flow sensors) (see paragraph section [0060]); 
receiving a second signal from a pore water pressure sensor coupled to the structure proximate to the total stress pressure sensor (i.e., dynamic flow measurements are obtained from sensors exposed to a flowing fluid, wherein the sensors are differential pressure flow sensors) (see paragraph section [0060] and at least Fig. 5), the second signal indicating a fluid pressure on the pore water pressure sensor (i.e., sensors 506 are capable of providing dynamic readings on the fluid flow) (see paragraph section [0060]); 

based on the difference between the first signal and the second signal, determining a height of soil above the total stress pressure sensor and the pore water pressure sensor (i.e., the sensors buried in the sediment at different depths from the surface of the bed such that scour depth could be detected by analyzing measurements from various buried sensors) (see paragraph section [0068]); and 
transmitting a third signal indicating the determined height of soil to an external device (i.e., the base station could be designed such that it issues warnings or alerts to the authorities about dangerous conditions via the cellular network) (see paragraph section [0060]). 
Regarding claim 16, Swartz teaches receiving an eighth signal from a flow sensor coupled to the structure (i.e., the automated, embedded data processing and/or decision support system could be sued to perform both the basic and high-level functions of scour, river bed, and overtopping monitoring, including flow detection) (see paragraph section [0075]), the eighth signal indicating a flow of fluid through the flow sensor (i.e., the sensors also include sensors which can detect flow based on effects such as piezoelectric effect, electromechanical effect, magnetomechanical effect or the like) (see paragraph section [0027]); and based on the eighth signal, determining that a fluid is flowing through the flow sensor (i.e., the magnetostrictive sensing element of the sensor is capable of reversibly deforming in a flowing fluid, wherein the deformation could be caused due to the drag associated with a flowing fluid) (see paragraph section [0028]); and transmitting a ninth signal indicating that fluid is flowing through the flow sensor (i.e., wireless transmitter 300 is connected to a board 302 such that transmitter 300 could transmit results, processed or unprocessed, to a base station capable of interpreting the data) (see paragraph section [0047]). 
Regarding claim 17, Swartz teaches determining that fluid is flowing through the flow sensor comprises determining, based on the eighth signal, that the flow of fluid through the flow sensor exceeds a flow threshold (i.e., the automated monitoring system can collect data by being permanently installed, and identify scour condition that exceed a predefined threshold limit) (see paragraph section [0077]). 
Regarding claim 20, Swartz teaches transmitting the third signal to the external device comprises one of transmitting wirelessly via a wireless transmitter (i.e., the base station could be designed such that it issues warnings or alerts to the authorities about dangerous conditions via the cellular network) (see paragraph section [0060]) or transmitting via a wired connection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al. (Pub. No. US 203/0233079) (hereafter Swartz) in view of Bower (Pub. No. US 2012/0303276) (hereafter Bower).
Regarding claims 2 and 3, Swartz as disclosed above does not directly or explicitly teach an accelerometer coupled to a housing of the device by a tether, the accelerometer for transmitting a fourth signal indicating movement of the accelerometer; wherein the sensor module is in communication with the accelerometer and is further configured to: receive the fourth signal; based on the fourth signal, determine that the accelerometer is moving; transmit a fifth signal indicating that the accelerometer is moving (claim 2); wherein the sensor module determines that the accelerometer is moving by determining, based on the fourth signal, that the movement exceeds a movement threshold (claim 3).  
Regarding the accelerometer, Bower teaches an accelerometer (i.e., float sensor 52) (see Fig. 2) coupled to a housing of the device (i.e., support member 58) (see Fig. 2) by a tether (i.e., strong, flexible cable 54) (see Fig. 2), the accelerometer for transmitting a fourth signal indicating movement of the accelerometer (i.e., the float sensor 52 comprises a gravity switch, which switches to a first position when positioned cable up and switches to a second position when positioned cable down) (see paragraph section [0026]); wherein the sensor module is in communication with the accelerometer (i.e., data system 70) (see Fig. 2) and is further configured to: receive the fourth signal; based on the fourth signal, determine that the accelerometer is moving (i.e., the data system 70 stores the collected data, such as when the float sensors 52 having been moved to the tripped position) (see paragraph section [0030]); transmit a fifth signal indicating that the accelerometer is moving (i.e., the data system 70 stores the collected data, such as when the float sensors 52 having been moved to the tripped position. The relevant data may be transmitted remotely for other use) (see paragraph section [0030]) (claim 2); wherein the sensor module determines that the accelerometer is moving by determining, based on the fourth signal, that the movement exceeds a movement threshold (i.e., audible alarms and/or visual alarms may be hooked into the system to warn of exceeded threshold levels) (see paragraph section [0032]) (claim 3). In view of the teaching of Bower, it would have been obvious to one having ordinary skill in the art before the effective filing date of 
Regarding claims 13 and 14, receiving a fourth signal from an accelerometer coupled to the structure by a tether, the fourth signal indicating movement of the accelerometer; and based on the fourth signal, determining that the accelerometer is moving; transmitting a fifth signal indicating that the accelerometer is moving (claim 13); and determining that the accelerometer is moving comprises determining, based on the fourth signal, that the movement of the accelerometer exceeds a movement threshold (claim 14). 
Regarding the accelerometer, Bower teaches an accelerometer (i.e., float sensor 52) (see Fig. 2) the structure (i.e., support member 58) (see Fig. 2) by a tether (i.e., strong, flexible cable 54) (see Fig. 2), the fourth signal indicating movement of the accelerometer (i.e., the float sensor 52 comprises a gravity switch, which switches to a first position when positioned cable up and switches to a second position when positioned cable down) (see paragraph section [0026]); and based on the fourth signal, determining that the accelerometer is moving (i.e., the data system 70 stores the collected data, such as when the float sensors 52 having been moved to the tripped position) (see paragraph section [0030]); transmitting a fifth signal indicating that the accelerometer is moving (i.e., the data system 70 stores the collected data, such as when the float sensors 52 having been moved to the tripped position. The relevant data may be transmitted remotely for other use) (see paragraph section [0030]) (claim 13); and determining that the accelerometer is moving comprises determining, based on the fourth signal, that the movement of the accelerometer exceeds a movement threshold (i.e., audible alarms and/or visual alarms may be hooked into the system to warn of exceeded threshold levels) (see paragraph section [0032]) (claim 14). In view of the teaching of Bower, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the float sensor due its simple and inexpensive installation methods and capability to operate in a wide range of flow conditions.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al. (Pub. No. US 203/0233079) (hereafter Swartz) in view of Caron et al. (U.S. Pat. No. 7,005,662) (hereafter Caron)
Regarding claim 4, Swartz as disclosed above does not directly or explicitly teach that the sensor assembly further comprises a light sensor, the light sensor for transmitting a sixth signal indicating a lighting level; wherein the sensor module is in communication with the light sensor and is further configured to: receive the sixth signal from the light sensor; based on the sixth signal, determine that lighting level exceeds a lighting threshold; and transmit a seventh signal indicating that the lighting level exceeds the lighting threshold. 
Regarding the light sensor, Caron teaches a light sensor (i.e., photodiode 20) (see Fig. 1), the light sensor for transmitting a sixth signal indicating a lighting level (i.e., if the light emitted by LED diode 18 passes through portion 15, it will be received by photodiode 20 that will operate to activate an indicator. Light or radiations may be calibrated to determine light translucency degrees corresponding to predetermined quantities of liquid in the solid) (see Fig. 1); wherein the sensor module is in communication with the light sensor (i.e., control device 24) (see Fig. 1) and is further configured to: receive the sixth signal from the light sensor (i.e., LED diode 18 and photodiode 20 are connected to control device 24) (see Fig. 1); based on the sixth signal, determine that lighting level exceeds a lighting threshold (i.e., when the porous member 14 becomes saturated with water, light transmittance changes in the porous member induced by the substrate and the soil water are important enough to allow the transmission of infrared light under saturated conditions) (see Column 5, lines 28-44); and transmit a seventh signal indicating that the lighting level exceeds the lighting threshold (i.e., if the light emitted by LED diode 18 passes through portion 15, it will be received by photodiode 20 that will operate to activate an indicator) (see Fig. 1). In view of the teaching of Caron, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 15, Swartz as disclosed above does not directly or explicitly teach receiving a sixth signal from a light sensor coupled to the structure, the sixth signal indicating a lighting level; based on the sixth signal, determining that the lighting level exceeds a lighting threshold; and transmitting a seventh signal indicating that the lighting level exceeds the light threshold. 
Regarding the light sensor, Caron teaches a light sensor (i.e., photodiode 20 of probe 9) (see Fig. 1) coupled to the structure, the sixth signal indicating a lighting level (i.e., if the light emitted by LED diode 18 passes through portion 15, it will be received by photodiode 20 that will operate to activate an indicator. Light or radiations may be calibrated to determine light translucency degrees corresponding to predetermined quantities of liquid in the solid) (see Fig. 1); based on the sixth signal, determining that the lighting level exceeds a lighting threshold (i.e., when the porous member 14 becomes saturated with water, light transmittance changes in the porous member induced by the substrate and the soil water are important enough to allow the transmission of infrared light under saturated conditions) (see Column 5, lines 28-44); and transmitting a seventh signal indicating that the lighting level exceeds the lighting threshold (i.e., if the light emitted by LED diode 18 passes through portion 15, it will be received by photodiode 20 that will operate to activate an indicator) (see Fig. 1). In view of the teaching of Caron, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an optical liquid detector in order to monitor the water seepage as scouring occurs over time. 
Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al. (Pub. No. US 203/0233079) (hereafter Swartz) in view of Dahan (U.S. pat. No. 8,381,582) (hereafter Dahan).
Regarding claims 7 and 8, Swartz as disclosed above does not directly or explicitly teach that the pore water pressure sensor includes a saturated porous stone (claim 7); wherein the saturated porous stone is saturated by one of boiling the porous stone in water and saturating the porous stone with glycerin (claim 8). However, Dahan teaches a pressure sensor 4 comprising a porous media 11, made from any suitable porous material, wherein the porous medium 11 is attached to fluid cell 15 using suitable glue (see Fig. 2). In view of the teaching of Dahan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a porous media to the pressure sensor in order to obtain hydraulic continuity between soil pore-water and the water contained in the cell of the pressure sensor.
Regarding claim 18, Swartz as disclosed above does not directly or explicitly teach saturating a porous stone of the pore water pressure sensor by one of boiling the porous stone in water and saturating the porous stone with glycerin prior to coupling the pore water pressure sensor to the structure. However, Dahan teaches a pressure sensor 4 comprising a porous media 11, made from any suitable porous material, wherein the porous medium 11 is attached to fluid cell 15 using suitable glue (see Fig. 2). In view of the teaching of Dahan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a porous media to the pressure sensor in order to obtain hydraulic continuity between soil pore-water and the water contained in the cell of the pressure sensor.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al. (Pub. No. US 203/0233079) (hereafter Swartz) in view of Lochry et al. (Pub. No. 2018/0136085) (hereafter Lochry)
Regarding claim 9, Swartz as disclosed above does not directly or explicitly teach that determining the height of the soil based on the difference between the first signal and the second signal comprises determining the height of the soil based on a calibration factor. However, Lochry teaches using the local direction of the magnetic field to calibrate the 
Regarding claim 19, Swartz as disclosed above does not directly or explicitly teach that determining the height of the soil based on the difference between the first signal and the second signal comprises determining the height of the soil based on a calibration factor. However, Lochry teaches using the local direction of the magnetic field to calibrate the magnetometers (see paragraph section [0074]). In view of the teaching of Lochry, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied calibration factors to the sensors in order to correct for measurements and environmental variations. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al. (Pub. No. US 203/0233079) (hereafter Swartz) in view of Chang et al. (U.S. Pat. No. 8,587,646) (hereafter Chang)
Regarding claim 10, Swartz as disclosed above does not directly or explicitly teach that the sensor assembly is housed within a waterproof housing. However, Chang teaches a hermetical and waterproof container 10 (see Fig. 1). In view of the teaching of Chang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the waterproof housing in order to protect the electronics board and associated circuitry from damage.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Tran M. Tran/Examiner, Art Unit 2855